DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1—15 are cancelled. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33 & 34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 33 & 34
It is unclear to the Examiner how the limits of stretch ability of the aforementioned claims is being defined.  There are no units attached to the stretch ability number ranges.  Nor are the number ranges related in a useful way to the original length of the cable. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16, 18—20, 27, 28, 30, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suarez et al. (US 2013/0281900 A1) in view of Buchman (US 2015/0135528 A1) in view of Kleimeyer et al. (US 2002/0128083 A1).                
Regarding claim 16
Suarez discloses 
A medical scanner accessory system ([0003]) for a medical scanner ([0041], an MRI system has a scanner; this is inherent), 
wherein the medical scanner accessory system comprises:
a base (FIG. 2, Ref 102, [0028], the base is the “catching surface”);
a drum rotatably connected to the base (FIG. 2, Ref 70, [0028]),                       the drum having a drum rotation axis and configured for accommodating a motion tracking device (FIG. 10, Ref 660, cable adjuster is the “tracking device”, [0043]);    
a coiler connected to the base and including a first coiling shaft ([0032], the coiling shaft supports the coiler, Ref 70).

Suarez does not disclose                               
“and a second coiling shaft, 
wherein the first coiling shaft includes a first plurality of guide wheels rotatably arranged on the first coiling shaft and having a first coiling shaft rotation axis, 
wherein the second coiling shaft includes a second set of one or more 
guide wheels rotatably arranged on the second coiling shaft and having a second coiling shaft rotation axis;
an elastic cord with a first point attached to the base and a second point attached to the drum, wherein the elastic cord is configured to be coiled on the coiler; and
a cable including a jacket, wherein the cable has a first connector at a first end and a second connector at a second end thereof, wherein the first connector is configured to be connectable to a movable portion of the medical scanner and the second connector is configured to be connectable to the motion tracking device, wherein the cable is configured to be coiled on a first section of the drum;
wherein the elastic cord is configured to apply a force to the drum for rotating the drum in a coiling direction of rotation about the rotation axis thereby coiling the cable on the first section of the drum”.
Buchman, however, teaches 

and a second coiling shaft (FIG. 01, Ref 12, multiple coiling shafts), 
wherein the first coiling shaft includes a first plurality of guide wheels rotatably arranged on the first coiling shaft and having a first coiling shaft rotation axis ([0009] & [0022])
wherein the second coiling shaft includes a second set of one or more 
guide wheels rotatably arranged on the second coiling shaft and having a second coiling shaft rotation axis ([0022], there are multiple guide wheels or rollers);      
	Suarez in view of Buchman do not teach                             
“an elastic cord with a first point attached to the base and a second point attached to the drum, wherein the elastic cord is configured to be coiled on the coiler; and
a cable including a jacket, wherein the cable has a first connector at a first end and a second connector at a second end thereof, 
wherein the first connector is configured to be connectable to a movable portion of the medical scanner and the second connector is configured to be connectable to the motion tracking device, wherein the cable is configured to be coiled on a first section of the drum;
wherein the elastic cord is configured to apply a force to the drum for rotating the drum in a coiling direction of rotation about the rotation axis thereby coiling the cable on the first section of the drum.” 

Kleimeyer, however, teaches 
an elastic cord with a first point attached to the base and a second point attached to the drum, wherein the elastic cord is configured to be coiled on the coiler (Fig. 12A, [0052]); and
a cable including a jacket, wherein the cable has a first connector at a first end and a second connector at a second end thereof ([0007]), 
wherein the first connector is configured to be connectable to a movable portion of the medical scanner and the second connector is configured to be connectable to the motion tracking device, wherein the cable is configured to be coiled on a first section of the drum ([0202], the cables are wound in providing a dampening motion, “tracking”);
wherein the elastic cord is configured to apply a force to the drum for rotating the drum in a coiling direction of rotation about the rotation axis thereby coiling the cable on the first section of the drum ([0007]—[0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “multiple shafts and guide wheels” as taught by Buchman as well as the “tracking facility and elastic members” of Kleimeyer in the system of Suarez.



The justification for this modification would be to create a medical device that is capable of spooling a short cable, and tracking the spooling so the cable is spooled in a orderly manner. 
Regarding claim 18
Suarez in view of Buchmann in view of Kleimeyer teach the medical scanner accessory system according to claim 16, 
Buchman applied to claim 18 further teaches 
wherein the elastic cord is coiled on at least one or more guide wheels of the first plurality of guide wheels and on at least one or more guide wheels of the second set of guide wheels ([0022], there are multiple guide wheels or rollers).
Regarding claim 19 
Suarez in view of Buchman in view of Kleimeyer teach the medical scanner accessory system according to claim 18. 
Suarez applied to claim 19 further teaches 
wherein the distance between the first coiling shaft and the second coiling shaft is at least 10 cm (FIG. 5, Ref 70 & 76).
Regarding claim 20
Suarez in view of Buchman in view of Kleimeyer teach the medical scanner accessory system according to claim 18. 
Suarez applied to claim 20 further teaches 

wherein the first coiling shaft and the drum rotation axis are parallel or perpendicular (FIG. 5, Ref 70, the shaft and drum are parallel).                                   
Regarding claim 27
Suarez in view of Buchmann in view of Kleimeyer teach a medical scanner accessory system according to claim 16.
Kleimeyer applied to claim 27 further teaches 
wherein the medical scanner accessory system includes a first bearing supporting the drum on the base ([0225]), 
wherein the first bearing is arranged between the first section and a second section of the drum along the drum rotation axis ([0278], the arrangement of the bearings would have been inherent to keep the drum “balanced” as it turns to re-wind the cable).
Regarding claim 28
Suarez in view of Buchmann in view of Kleimeyer teach a medical scanner accessory system according to claim 27.
Kleimeyer applied to claim 28 further teaches 
wherein the medical scanner accessory system includes a second bearing supporting the drum on the base, and 
wherein the second bearing is arranged at an end of the drum.


Regarding claim 30
Suarez in view of Buchmann in view of Kleimeyer teach a medical scanner accessory system according to claim 16.
Suarez applied to claim 30 further teaches a medical scanner accessory ([0041], magnetic resonance imaging has a scanning facility by inherency).
Regarding claim 31
Suarez in view of Buchmann in view of Kleimeyer teach a medical scanner accessory system according to claim 16, 
Kleimeyer applied to claim 31 further teaches 
wherein the first coiling shaft rotation axis and the second coiling shaft rotation axis (FIG. 26, Ref 134) are spaced away from the drum rotation axis (FIG. 26,  Ref 216, [0222], the shafts, 1 and 2 that run through the multiple winding mechanisms Ref 116 are spaced away from Ref 216).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suarez et al. (US 2013/0281900 A1) in view of Buchman (US 2015/0135528 A1) in view of Kleimeyer et al. (US 2002/0128083 A1) in view of Guo (CN 203763691 U).          
Regarding claim 17
Suarez in view of Buchmann in view of Kleimeyer teach the medical scanner accessory system according to claim 16, 
Suarez in view of Buchmann in view of Kleimeyer do not explicitly teach 
“wherein the first section of the drum has a cylindrical outer surface with a circular cross-section and a first outer radius in the range from 25 mm to 400 mm”.
Guo, however, teaches,
Drums with radii in the tolerances of mm (millimeters) ([0024]—[0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “wheels with diameters in the tolerances of mm” as taught by Guo in the system of Suarez in view of Buchmann in view of Kleimeyer.
The justification for this modification would be to choose a diameter of drum which would create a reasonable velocity of cable re-spooling according to the equation of v = r*ω.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suarez et al. (US 2013/0281900 A1) in view of Buchman (US 2015/0135528 A1) in view of Kleimeyer et al. (US 2002/0128083 A1) in view of Chang (CN 202924490 U).             
Regarding claim 21
Suarez in view of Buchman in view of Kleimeyer teach the medical scanner accessory system according to claim 18. 
Suarez in view of Buchman in view of Kleimeyer do not explicitly teach 


“wherein the coiler includes a third coiling shaft and a fourth coiling shaft, wherein the third coiling shaft includes a third set of one or more guide wheels rotatably arranged on the third coiling shaft, wherein the fourth coiling shaft includes a fourth set of one or more guide wheels rotatably arranged on the fourth coiling shaft, and wherein the elastic cord is coiled on at least one guide wheel of the third set of guide wheels and on at least one guide wheel of the fourth set of guide wheels”.
Chang, however, teaches a furling system with four guiding wheels and shafts ([0003]—[0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “four rollers guiding system” as taught by Chang in the system of Suarez in view of Buchman in view of Kleimeyer.
The justification for this modification would be to efficiently spool the cable by guiding it with several guiding rollers. 
Claim(s) 22, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suarez et al. (US 2013/0281900 A1) in view of Buchman (US 2015/0135528 A1) in view of Kleimeyer et al. (US 2002/0128083 A1) in view of Hepperle (DE 102005057936 A1).                                   
            

Regarding claim 22
Suarez in view of Buchmann in view of Kleimeyer teach a medical scanner accessory system according to claim 16.
Suarez in view of Buchmann in view of Kleimeyer do not explicitly teach 
“wherein a length of the elastic cord is at least 1 m”.
Happerle, however, teaches 
An elastic cord in the length of meters (DISCLOSURE, ¶ 19).      
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “length of elastic cable in meters” as taught by Happerle in the system of Suarez in view of Buchmann in view of Kleimeyer.
The justification for this modification would be to choose a cable length that would be appropriate to an MRI machine because of the distances that need to be accommodated by this type of medical apparatus.  
Regarding claim 24
Suarez in view of Buchmann in view of Kleimeyer teach a medical scanner accessory system according to claim 16.
Suarez in view of Buchmann in view of Kleimeyer do not explicitly teach 
“wherein the elastic cord at least in a second state is configured to apply a force in the range from 0.5 N to 200 N”.

Hepperle teaches, however, Newton forces within specification of stress (ABSTRACT) as well as winding elastic members (Claims, ¶ 46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “range of Newton forces as well as the elastic winding member” as taught by Hepperle in the system of Suarez in view of Buchmann in view of Kleimeyer
The justification for this modification would be to an elastic member to re-wind the drum at a reasonable amount of force in Newtons. 
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suarez et al. (US 2013/0281900 A1) in view of Buchman (US 2015/0135528 A1) in view of Kleimeyer et al. (US 2002/0128083 A1) in view of Hanzawa (JP 2009291297 A). 
Regarding claim 23
Suarez in view Buchman in view of Kleimeyer teach the medical scanner accessory system according to claim 16.
 Suarez in view Buchman in view of Kleimeyer do not explicitly teach 
“wherein the drum includes a second section with a second outer radius in the range from 2 cm to 30 cm, and wherein the elastic cord at least in a second state of the medical scanner accessory system is coiled on the second section of the drum”.

Hanzawa, however, teaches 
wherein the drum includes a second section with a second outer radius in the range from 2 cm to 30 cm, and wherein the elastic cord at least in a second state of the medical scanner accessory system is coiled on the second section of the drum (Best Mode ¶  14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “drums of radius 2cm to 30 cm” as taught by Hanzawa in the system of  Suarez in view Buchman in view of Kleimeyer.
The justification for this modification would be to have a spooling drum with radii of the size to accommodate a short, cable for spooling. 
Claim(s) 25, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suarez et al. (US 2013/0281900 A1) in view of Buchman (US 2015/0135528 A1) in view of Kleimeyer et al. (US 2002/0128083 A1) in view of Masarik (US 2014/0270800 A1).  
Regarding claim 25
Suarez in view of Buchmann in view of Kleimeyer teach a medical scanner accessory system according to claim 16.
Suarez in view of Buchmann in view of Kleimeyer do not explicitly teach 
“wherein the cable includes an optical fibre bundle inside the jacket, 

wherein the optical fibre bundle includes at least 1,000 optical fibres”.
Masarik, however, teaches 
wherein the cable includes an optical fibre bundle inside the jacket ([0096]), 
wherein the optical fibre bundle includes at least 1,000 optical fibres ([0181]).              
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “bundled optic fibers of 1000” as taught by Masarik in the system of Suarez in view of Buchmann in view of Kleimeyer.
The justification for this modification would be to have a bundle of many optic fibers that can carry a reasonable amount of traffic/information and to bundle these fibers in a jacket to minimize noise and interference from the environment. 
Regarding claim 26
Suarez in view of Buchmann in view of Kleimeyer teach a medical scanner accessory system according to claim 16.
Suarez in view of Buchmann in view of Kleimeyer do not teach
“wherein the cable includes an optical fibre inside the jacket”.
Masarik, however, teaches 
wherein the cable includes an optical fibre inside the jacket ([0096])


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “bundled optic fibers of inside a jacket” as taught by Masarik in the system of Suarez in view of Buchmann in view of Kleimeyer.
The justification for this modification would be to bundle these fibers in a jacket to minimize noise and interference from the environment. 
Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suarez et al. (US 2013/0281900 A1) in view of Buchman (US 2015/0135528 A1) in view of Kleimeyer et al. (US 2002/0128083 A1) in view of Morimoto et al. (US 2008/0196538 A1).   
Regarding claim 32
Suarez in view of Buchmann in view of Kleimeyer teach a medical scanner accessory system according to claim 16, 
Suarez in view of Buchmann in view of Kleimeyer do not explicitly teach 
“wherein the force is a deformation resisting force”.
Morimoto, however, teaches 
wherein the force is a deformation resisting force ([0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the metric of the 


“deformation resisting force” as taught by Morimoto in the system of Suarez in view of Buchmann in view of Kleimeyer.
The justification for this modification would be to prevent deformation of the drum that is driving the cable spools. 
Claim(s) 33, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suarez et al. (US 2013/0281900 A1) in view of Buchman (US 2015/0135528 A1) in view of Kleimeyer et al. (US 2002/0128083 A1) in view of Akre  (US 6053129 A).
Regarding claim 33
Suarez in view of Buchmann in view of Kleimeyer teach a medical scanner accessory system according to claim 16, 
Suarez in view of Buchmann in view of Kleimeyer do not explicitly teach 
“wherein the elastic cord has a stretchability of between 1.3 to 5”.
Akre, however, teaches 
wherein the elastic cord has a stretch ability of between 1.3 to 5 (Description Of Preferrred Embodiments, ¶ 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “consideration of stretch ability” as taught by Acre in the system of Suarez in view of Buchmann in 


view of Kleimeyer. Moreover, it would have been obvious to optimize the stretchability parameters. 
The justification for this modification would be to place a restriction on how fast the elastic cord recoils the medical cable. 
Regarding claim 34
Suarez in view of Buchmann in view of Kleimeyer in view of Akre teach a medical scanner accessory system according to claim 33, 
Akre, applied to claim 34, further teaches 
wherein the elastic cord has a stretchability of between 1.8 to 3 (Description Of Preferrred Embodiments, ¶ 5).
Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suarez et al. (US 2013/0281900 A1) in view of Buchman (US 2015/0135528 A1) in view of Kleimeyer et al. (US 2002/0128083 A1) in view of Chen (CN 204022105 U).               
Regarding claim 35
Suarez in view of Buchmann in view of Kleimeyer teach a medical scanner accessory system according to claim 16, 
Suarez in view of Buchmann in view of Kleimeyer do not explicitly teach 
“wherein each guide wheel of the first plurality of guide wheels and each guide wheel of the second set of one or more guide wheels has a circumferential 

recess, wherein the elastic coil is configured to be coiled within at least one circumferential recess”.
Chen, however, teaches 
wherein each guide wheel of the first plurality of guide wheels and each guide wheel of the second set of one or more guide wheels has a circumferential recess, wherein the elastic coil is configured to be coiled within at least one circumferential recess ([0031]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “circumferential recessed wheels” as taught by Chen in the system of Suarez in view of Buchmann in view of Kleimeyer.
The justification for this modification would be to use the “recessed wheel” to spool the elastic cable back on the drum efficiently. 
Allowable Subject Matter
Claim 29 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 29
“wherein the drum comprises a cavity that is shielded with a metallic film or metallic structure, and wherein the motion tracking device is configured to be accommodated in the cavity”.

In conjunction with the rest of the claim language. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945. The examiner can normally be reached M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 

in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/Frederick Wenderoth/ 
Examiner, Art Unit 2852